Title: General Orders, 26 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Wednesday May 26th 1779.
        Parole Dominica—C. Signs Dunbar. Dee.


Accurate brigade returns regimentally digested of the deficiencies of clothing and necessaries to be forthwith made to the Adjutant General.
Lieutenant Colonel Regnier is appointed a Sub-Inspector and to be respected and obeyed accordingly.
Lieutenant Mitchel of the 1st Maryland regiment is appointed Adjutant of the same from the 1st instant.
